I concur in the opinion. The question to and answer of the witness Gus Lavas, one of the attesting witnesses to the will: "* * * Did he know what he was doing?" "Yes, sir" — were properly excluded. The context shows that an expression by the witness of testamentary capacity was called for, and not a declaration of testator's sanity or consciousness at the time the will was executed. Miller v. Whittington, 202 Ala. 406,409, 80 So. 499; Councill v. Mayhew, 172 Ala. 295, 306,55 So. 314; Shirley v. Ezell, 180 Ala. 352, 361, 60 So. 905. The answer would have drawn the conclusion of fact that only a jury or the judge trying the facts may draw.